DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114. The action below is a first action on the merits for the RCE filed 12-16-2021.

Response to Amendment
The amendments submitted 12-16-2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunihiro (US 20150274201 A1) (hereinafter Kunihiro ‘201’) in view of Inoue (US 20150336587 A1) and Kunihiro (US 20140012469 A1) (hereinafter Kunihiro ‘469’).

REGARDING CLAIM 1, Kunihiro ‘201’ discloses, acquiring an operation amount of the steering operation (Kunihiro ‘201’: [0053] The steering device 30 obtaining a steering force corresponding to the steering force applied to the steering wheel 4 from the driver); adjusting the assist control amount according to the operation amount (Kunihiro ‘201’: [0067-0068] The ECU 20 is capable to adjust the torques based on the operation amount).
Kunihiro ‘201’ does not explicitly disclose, a memory; a processor communicable to the memory; and a set of computer-executable instructions stored on the memory that cause the processor to implement: acquiring map data representing a map; calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map; and executing a steering control based on the adjusted assist control amount, wherein the set of computer-executable instructions stored on the memory further cause the processor to implement: adjusting the assist control amount such that the assist control amount decreases as the operation amount increases when the operation amount is larger than a predetermined threshold, the predetermined threshold being set as an upper limit of a range preset as the range in which the operation amount of the driver's steering operation is minute, calculating an adjustment amount of the assist control amount such that the assist control amount is not adjusted by the adjustment amount in a range where the operation amount is the predetermined threshold or less; and calculating the adjustment amount of the assist control amount such that the adjustment amount decreases as the operation amount increases in a range where the operation amount is greater than the predetermined threshold.
However, in the same field of endeavor, Inoue discloses:
(hardware, software/firmware) see ¶[0035];
(map data) [0040] The map database 6 is, for example, a database which is stored in a hard disk drive provided in the vehicle and stores map information. The map information includes, for example, various kinds of building location information, road location information, information about the type of road, and intersection location information. In addition, the map information includes information about the shape of the road (for example, information about the curvature of a curve) which is associated with the road location information. [0041] The GPS receiving unit 7 receives signals from, for example, three or more GPS satellites and detects (measures) the position (for example, latitude and longitude) of the vehicle. The GPS receiving unit 7 outputs a signal corresponding to the detected position of the vehicle to the driving assist ECU 2. The map database 6 and the GPS receiving unit 7 may form a portion of a navigation system for guiding the driver of the vehicle (also see [0051]);
(calculating an assist control amount of the steering operation based on a road shape at the predicted position which can be identified from the map) [0009] In the driving assist device according to the above-mentioned aspect, the driving skill evaluation unit may evaluate the driving skill of the driver on the basis of a history of a steering operation of the driver in a traveling section in which the vehicle has traveled and a reference steering operation corresponding to the shape of a road in the traveling section. [0010] According to the driving assist device, the history of the steering operation of the driver in the traveling section, such as a curve, is compared with a reference steering operation corresponding to the shape of the road in the traveling section (for example, the steering state of an experienced driver which is calculated according to the curvature of the curve in the traveling section), which makes it possible to easily evaluate the driving skill of the driver; 
(executing a steering control based on the adjusted assist control amount) [0046] and [0064];
(adjusting the assist control amount such that the assist control amount decreases as the operation amount increases) [0008] …limits the amount of driving assist control according to the driving skill of the driver,
(when the operation amount is larger than a predetermined threshold) [0064] The weight coefficient calculation unit 25 calculates a weight coefficient w on the basis of the driving skill of the driver evaluated by the driving skill evaluation unit 24. The weight coefficient w indicates the degree of cooperation of the driving assist control when the driving operation of the driver is detected. In other words, the weight coefficient w indicates the degree of limitation on the amount of driving assist control when a case in which the driving operation of the driver is detected is compared with a case in which the driving operation of the driver is not detected. As the weight coefficient w decreases, the amount of driving assist control increases. As the weight coefficient w increases, the amount of driving assist control decreases. The weight coefficient w is, for example, equal to or greater than 0 and less than 1. When the weight coefficient w is 0 (zero), the amount of driving assist control is limited to 0. The weight coefficient calculation unit 25 calculates the weight coefficient w which decreases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 increases. The weight coefficient calculation unit 25 calculates the weight coefficient w which increases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 decreases;
(the predetermined threshold being set as an upper limit of a range preset as the range in which the operation amount of the driver's steering operation is minute) see ¶[0064] for thresholds and weight coefficient for determining level of assist based upon driver input;
(calculating an adjustment amount of the assist control amount such that the assist control amount is not adjusted by the adjustment amount in a range where the operation amount is the predetermined threshold or less) see ¶[0064] for thresholds and the association with assist;
(and calculating the adjustment amount of the assist control amount such that the adjustment amount decreases as the operation amount increases in a range where the operation amount is greater than the predetermined threshold) see ¶[0064] for thresholds and the association with assist…
…for the benefit of  improving the cooperation between the driving operation of the driver and the driving assist control that reflects the driving operation amount of the driver in traveling control for the vehicle	.
	Inoue does not explicitly recite the terminology "when the operation amount is larger than a predetermined threshold". However, Inoue discloses, a weight coefficient (w) that determines a level of assistance based upon the driver competency and participation. Wherein, w operates within a range of 0 - 1, and every value between 0 - 1 has a specific and proportionate assist based upon driver competency and participation “score”. Therefore, every value between 0 - 1 is per se a threshold, because of the level of assist associated with a value between 0 – 1.
In this case, "driving skill" is interpreted as "operations amount".
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kunihiro ‘201’ to variable driver assist taught by Inoue. One of ordinary skill in the art would have been motivated to make this modification in order to improve the cooperation between the driving operation of the driver and the driving assist control that reflects the driving operation amount of the driver in traveling control for the vehicle.
Kunihiro ‘201’ in view of Inoue discloses map information and road shape/features. Kunihiro ‘201’ in view of Inoue do not explicitly disclose, calculating a predicted position which is a position of the vehicle on the map at a certain point of time after the present time based on the map.
However, in the same field of endeavor, Kunihiro ‘469’ discloses, see ¶ [0011-0016] and  [0020-0021] for position prediction, for the benefit of predicting future curves on a vehicle path and using predictions to stabilize vehicle behavior.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Kunihiro ‘201’ to include future curve determining taught by Kunihiro ‘469’. One of ordinary skill in the art would have been motivated to make this modification in order to predict future curves on a vehicle path and using predictions to stabilize vehicle behavior.

REGARDING CLAIM 2, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ as modified remains as applied above to claim 1, and further, Kunihiro ‘201’ also discloses, the steering supportdevice, wherein the set of computer- executable instructions cause the processor to further implement: acquire a steering angle of a steering wheel of the vehicle (detect the steering angle of the steering member of the vehicle, [00115]), the assist control amount is calculated based on the steering angle acquired by the processor (compute the steering control amount based on the steering angle), [0115]-[0116]).
Kunihiro ‘201’ does not explicitly disclose, acquiring a current position of the vehicle; calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map wherein the predicted position is calculated based on the current position and the map.
However, in the same field of endeavor, Inoue discloses, acquiring a current position of the vehicle (detects a current position of the own vehicle on a road, [0029]); calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map (calculates a target steering angle 6 based on the curve radius and arc shape on the map (road shape) [0119]-[0124]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kunihiro ‘201’ in view of Inoue to acquiring a current position of the vehicle; calculating a target steering angle which is the steering angle to be achieved, based on the road shape at the predicted position which can be identified from the map One of ordinary skills should have recognized that doing so, for the benefit to better control the vehicle.
Kunihiro (US 20140012469 A1) as modified in view of Inoue do not explicitly disclose, the predicted position is calculated based on the current position and the map.
However, in the same field of endeavor, Kunihiro (US 20150274201 A1) discloses, the predicted position is calculated based on the current position and the map (the future position is calculated based on the present position, [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Kunihiro (US 20150274201 A1) in view of (US20140012469A1) wherein, the predicted position is calculated based on the current position and the map (the future position is calculated based on the present position, [0043]).
One of ordinary skills should have recognized that doing so, for the benefit to direct the vehicle to the next position.

REGARDING CLAIM 3, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘201’ also discloses, the operation amount includes at least one of a rotation speed of a steering wheel of the vehicle, a detection value of a torque sensor which detects a steering torque applied to the steering wheel, and a rotation speed of a motor which generates an auxiliary steering torque according to the steering torque (Kunihiro ‘201’: [0070-0071]).

REGARDING CLAIM 5, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘469’ also discloses when a steering direction of the operation amount and a steering direction of the assist control amount are opposite, the assist control amount is adjusted to a smaller value as compared with when the steering direction of the operation amount and the steering direction of the assist control amount are the same (Kunihiro ‘469’: [0037-0038]).

REGARDING CLAIM 6, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘469’ also discloses when a steering direction of the operation amount and a steering direction of a motor configured to generate an auxiliary steering torque according to a steering torque applied to aPage 3 of 13Responsive to Final Office Action mailed August 18, 2021 steering wheel of the vehicle are opposite, the assist control amount is adjusted to a smaller value as compared with when the steering direction of the operation amount and the steering direction of the motor are the same (Kunihiro ‘469’: [0114]).

REGARDING CLAIM 7, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘201’ also discloses, the assist control amount is not adjusted when the operation amount is equal to or smaller than a predetermined threshold (Kunihiro ‘201’: [0169]).

REGARDING CLAIM 8, limitations and motivations addressed supra, see claim 1 above.

REGARDING CLAIM 9, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘201’ also discloses, the steering support device, wherein the assist control amount is adjusted by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Target steering control amount can be calculated as total assist amounts x first gain + 1, [0155]), when a steering direction of the operation amount and a steering direction of the assist control amount are the same, the adjustment gain is calculated corresponding to the operation amount according to a first gain map (The ECU 20 calculates the first gain according to the control map MP5-1 when the speed amount is compared with the predetermined amount been smaller, [0158]), and when the steering direction of the operation amount and the steering direction of the assist control amount are opposite, the adjustment gain is calculated corresponding to the operation amount according to a second gain map that is different from the first gain map (The ECU 20 calculates the second gain based on the vehicle speed V according to the control map MP6 different to the first gain, [0160]), and the first gain map and the second gain map are maps in which the adjustment gain corresponding to the operation amount is set (the first map MP5-1 and the second map MP6 are maps the ECU 20 use to determine the amount, [0164]).

REGARDING CLAIM 10, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘201’ also discloses, the assist control amount is adjusted by multiplying the assist control amount by an adjustment gain corresponding to the operation amount (Kunihiro ‘201’: [0155]), when a steering direction of the operation amount and a steering direction of a motor for generating an auxiliary steering torque corresponding to a steering torque applied to a steering wheel of the vehicle are the same, the adjustment gain is calculated corresponding to the operation amount according to a first gain map, and when the steering direction of the operation amount and the steering direction of the motor are opposite, the adjustment gain is calculated corresponding to the operation amount according to a second gain map that is different from the first gain map (Kunihiro ‘201’: [0053]; [0158]), and the first gain map and the second gain map are maps in which the adjustment gain corresponding to the operation amount is set (Kunihiro ‘201’: [0164]).

REGARDING CLAIM 11, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 9, and further, Kunihiro ‘201’ also discloses, the first gain map and the second gain map are set such that the adjustment gain corresponding to a common operation amount is smaller in the second gain map than in the first gain map (Kunihiro ‘201’: [0155-0157]).

REGARDING CLAIM 12, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 11, and further, Kunihiro ‘201’ also discloses, the first gain map and the second gain map are both set such that the larger the operation amount, the smaller the adjustment gain (Kunihiro ‘201’: [0155]; [0164]).

REGARDING CLAIM 13, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘469’ also discloses, an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of the assist control amount are the same (Kunihiro ‘469’: [0038]); the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation (Kunihiro ‘469’: [0038]), and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation (Kunihiro ‘469’: [0038]); and the steering direction of the assist control amount is a direction in which the steering torque is applied by the steering support device (Kunihiro ‘469’: [0038]).

REGARDING CLAIM 14, Kunihiro ‘201’ in view of Inoue and Kunihiro ‘469’ remain as applied above to claim 1, and further, Kunihiro ‘201’ discloses, the steering support device wherein the motor is configured to generate an auxiliary steering torque according to a steering torque applied to a steering wheel of the vehicle (Kunihiro ‘201’: the motor is configured to an auxiliary force based on the steering torque, [0059], [0061]).
Kunihiro ‘201’ does not explicitly disclose, an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of a motor are the same, the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation, and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation, and the steering direction of the motor is a direction in which the steering torque is applied by the motor.
However, in the same field of endeavor, Kunihiro ‘469’ discloses, an adjustment amount of the assist control amount differs depending on whether a steering direction of the operation amount and a steering direction of a motor are the same (the assisting load is reduce (differ) whether the assist torque is acted in the same direction as the driver steering torque, [0038]) the steering direction of the operation amount is a steering direction in which a steering torque is applied by a driver's steering operation (the driver steering torque load (amount torque) is the steering torque load of the driver, [0038]), and the steering direction of the operation amount coincides with the steering direction of the driver's steering operation (the steering direction of the torque load of vehicle system is the same (coincides) with the steering direction of the driver, [0038]); and the steering direction of the motor is a direction in which the steering torque is applied by the motor (the steering direction of the motor is applied torque by the rotor, [0110]-[0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by a modified Kunihiro ‘201’ to include differing degrees of assist disclosed by Kunihiro ‘469’. One of ordinary skills should have recognized that doing so, for the benefit of controlling the steering of the vehicle.

Response to Arguments
Applicant's arguments filed 12-16-2021 have been fully considered but they are not persuasive.
Regarding that rejection of claim 1 under 35 USC §103, the applicant has contended that the prior art of Kunihiro (US 20150274201 A1) in view of Inoue (US 20150336587 A1) and Kunihiro (US 20140012469 A1) does not disclose, “when the operations amount is larger that a predetermined threshold”, and “adjust the assist control amount such that the assist control amount decreases as the operation amount increases when the operation amount is greater than a predetermined threshold”. The examiner respectfully disagrees.
As cited above, Inoue (US 20150336587 A1) discloses, [0064] “The weight coefficient calculation unit 25 calculates a weight coefficient w on the basis of the driving skill of the driver evaluated by the driving skill evaluation unit 24. The weight coefficient w indicates the degree of cooperation of the driving assist control when the driving operation of the driver is detected. In other words, the weight coefficient w indicates the degree of limitation on the amount of driving assist control when a case in which the driving operation of the driver is detected is compared with a case in which the driving operation of the driver is not detected. As the weight coefficient w decreases, the amount of driving assist control increases. As the weight coefficient w increases, the amount of driving assist control decreases. The weight coefficient w is, for example, equal to or greater than 0 and less than 1. When the weight coefficient w is 0 (zero), the amount of driving assist control is limited to 0. The weight coefficient calculation unit 25 calculates the weight coefficient w which decreases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 increases. The weight coefficient calculation unit 25 calculates the weight coefficient w which increases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 decreases”.

Limitation analysis:
adjust the assist control amount such that the assist control amount decreases as the operation amount increases (Inoue: [0008]...the driving assist device limits the amount of driving assist control according to the driving skill of the driver. Therefore, for example, when the driving skill level of the driver is high (for example, the driver is an experienced driver), the driving assist device can increase limitations on the amount of driving assist control such that the driver mainly controls the driving of the vehicle. When the driving skill level of the driver is low (for example, the driver is an inexperienced driver), the driving assist device can decrease limitations on the amount of driving assist control to perform sufficient driving assist control. The limitations on the amount of driving assist control also include limiting the amount of driving assist control to zero; [0064] The weight coefficient calculation unit 25 calculates a weight coefficient w on the basis of the driving skill of the driver evaluated by the driving skill evaluation unit 24. The weight coefficient w indicates the degree of cooperation of the driving assist control when the driving operation of the driver is detected. In other words, the weight coefficient w indicates the degree of limitation on the amount of driving assist control when a case in which the driving operation of the driver is detected is compared with a case in which the driving operation of the driver is not detected.)
Wherein the level of operation or input from a driver determines the level of drive assist to be calculated, thus disclosing adjusting the level of assist based upon the amount of operator operation amount. The more the driver does, the less the assist does and vice-versa.
when the operation amount is greater than a predetermined threshold (Inoue: [0008]...the driving assist device limits the amount of driving assist control according to the driving skill of the driver. Therefore, for example, when the driving skill level of the driver is high (for example, the driver is an experienced driver), the driving assist device can increase limitations on the amount of driving assist control such that the driver mainly controls the driving of the vehicle. When the driving skill level of the driver is low (for example, the driver is an inexperienced driver), the driving assist device can decrease limitations on the amount of driving assist control to perform sufficient driving assist control. The limitations on the amount of driving assist control also include limiting the amount of driving assist control to zero; [0033]; [0064] The weight coefficient calculation unit 25 calculates a weight coefficient w on the basis of the driving skill of the driver evaluated by the driving skill evaluation unit 24. The weight coefficient w indicates the degree of cooperation of the driving assist control when the driving operation of the driver is detected. In other words, the weight coefficient w indicates the degree of limitation on the amount of driving assist control when a case in which the driving operation of the driver is detected is compared with a case in which the driving operation of the driver is not detected. As the weight coefficient w decreases, the amount of driving assist control increases. As the weight coefficient w increases, the amount of driving assist control decreases. The weight coefficient w is, for example, equal to or greater than 0 and less than 1. When the weight coefficient w is 0 (zero), the amount of driving assist control is limited to 0. The weight coefficient calculation unit 25 calculates the weight coefficient w which decreases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 increases. The weight coefficient calculation unit 25 calculates the weight coefficient w which increases as the driving skill level of the driver evaluated by the driving skill evaluation unit 24 decreases.)
As cited above, Inoue does not explicitly recite the terminology "when the operation amount is larger than a predetermined threshold". However, Inoue discloses, a weight coefficient (w) that determines a level of assistance based upon the driver competency and participation. Wherein, w operates within a range of 0 - 1, and every value between 0 - 1 has a specific and proportionate assist based upon driver competency and participation “score”. Therefore, every value between 0 - 1 is per se a threshold, because of the level of assist associated with a value between 0 - 1.
Because Kunihiro (US 20150274201 A1) in view of Inoue (US 20150336587 A1) and Kunihiro (US 20140012469 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sawada (US 20120239252 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663